t c memo united_states tax_court raymond and kathleen vandegrift petitioners v commissioner of internal revenue respondent docket no filed date j richard greenstein for petitioners james h harris jr for respondent memorandum findings_of_fact and opinion goeke judge respondent determined an income_tax deficiency for and an accuracy-related_penalty pursuant to sec_6662 as a result of the parties’ concessions before 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure trial the issues remaining for decision all center around the real_estate business activities of petitioner raymond vandegrift mr vandegrift specifically whether he was a real_estate_professional under sec_469 and whether several real properties sold in were part of his real_estate business for the reasons explained herein we hold that mr vandegrift was not a real_estate_professional the properties sold were part of his real_estate business and the sale proceeds must be netted against the loss on passive activities we also uphold the accuracy-related_penalty but only regarding the underpayment related to the overstated basis in the properties sold findings_of_fact petitioners resided in pennsylvania at the time they filed their petition they timely filed a joint federal_income_tax return for petitioners had nine children whom they claimed as dependents on their return some of the facts have been stipulated and those facts are incorporated by this reference respondent issued a notice_of_deficiency to petitioners in date in which he determined for a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure during petitioners owned nine real_estate properties in addition to their residence six of which were actively rented the remaining three of these properties were acquired as rental properties and were to be rehabilitated to be prepared as rental units but they were sold before they were rented the three properties which were sold were acquired as part of the rental operations mr vandegrift directed these three properties were pincite gilbert street dowitcher street and g street the three properties the three properties sold were held for less than year before sale petitioners treated all nine properties as rental properties on their return and deducted losses from all nine of the properties from the gains they reported from the sale of the three properties the return reflected a total real_estate loss of dollar_figure of which dollar_figure including depreciation was associated with the three properties petitioners sold and the remaining dollar_figure was from the six properties which were generating rent the return reflected a gain on the three sales of dollar_figure respondent maintains the actual gain is dollar_figure mr vandegrift in addition to his real_estate activity was employed as a salesman by hillyard inc he earned roughly dollar_figure in this position in he maintains that he spent over one-half of his business-related time and over hours on the real_estate activities he did not maintain contemporaneous_records of his time and the trial record does not reflect any objective measure of the time he spent as either an employee of hillyard inc or as a real_estate businessman the sale of the property pincite dowitcher street in philadelphia required petitioners to pay dollar_figure in state transfer_taxes which was not allowed as an offset of the sale proceeds by respondent and is properly treated as additional basis i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 however sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to such issue sec_7491 provides that sec_7491 shall apply with respect to a factual issue only if the taxpayer has complied with certain substantiation requirements and maintained all records required by the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews petitioners did not maintain contemporaneous_records accurately accounting for the time mr vandegrift spent as an employee of hillyard inc or as a real_estate businessman accordingly we find that petitioners have the burden_of_proof in this case under rule a because sec_7491 does not operate to shift the burden to respondent on this record we note also that respondent does have the burden of production regarding the penalty see sec_7491 ii whether mr vandegrift was in the real_estate business under sec_469 sec_469 operates to generally disallow passive_activity_losses a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a year over the aggregate income from all passive activities for the year sec_469 passive activities include any trade_or_business in which the taxpayer does not materially participate sec_469 sec_469 provides that except as provided in sec_469 the term passive_activity definitively includes any rental_activity sec_469 defines the taxpayers relieved from passive loss treatment as those who perform more than one-half of their personal services in real_property trades_or_businesses in which they materially participate and who perform more than hours of services in real_property trades_or_businesses in which they materially participate for taxpayers filing a joint_return only one need qualify petitioners maintain mr vandegrift qualifies as such an individual he testified that over one-half of the total time he spent in business activity was devoted to the real_estate business we found mr vandegrift to be generally honest and forthright but his time estimate is suspect given his employment as a salesman for an employer in a business unrelated to the real_estate activity his subjective estimate also suffers from a lack of contemporaneous verification by records or other evidence sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate of time committed to participation in a rental_activity 135_tc_365 bailey v commissioner tcmemo_2001_296 goshorn v commissioner tcmemo_1993_578 we are forced to find on the record before us that petitioners have failed to carry their burden of establishing that mr vandegrift spent over one-half his work time in the real_estate business accordingly we hold that mr vandegrift does not satisfy the terms of sec_469 for iii whether the properties sold were part of the rental real_estate business and whether the rental losses may be netted against the sale gains respondent argues that because the three properties sold in were not rented there is short-term_capital_gain on the sales which may not be offset by the losses on the other real_estate activity because of our prior holding the rental real_estate loss is passive respondent argues the loss may not be offset against petitioners’ income because petitioners’ gross_income exceeds the limitations on allowable passive real_estate losses see sec_469 petitioners counter that regardless of whether the rental real_estate loss is passive all of the real_estate activities were part of one single business and the sec_469 provides in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year the sec_469 exception is limited to dollar_figure sec_469 the dollar_figure maximum offset however begins to be phased out for taxpayers whose adjusted_gross_income exceeds dollar_figure and is completely phased out for taxpayers whose adjusted_gross_income is dollar_figure or more sec_469 losses and gains in that single business must be netted to determine passive_income this issue is resolved by our factual determination that the real_estate activities constituted one trade_or_business and by the definitions of passive_activity in sec_469 and of passive_activity_loss in sec_469 sec_469 provides that passive_activity means an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate mr vandegrift’s real_estate activities meet this definition sec_469 requires that aggregate losses from passive activities be netted with aggregate income from such activities mr vandegrift testified he initially acquired the three properties sold in with the intent to rent them however various circumstances eventually made a quick sale of the properties more advantageous to his real_estate business his testimony in this regard was credible and we hold that the properties sold were part of the same passive real_estate activity as the rental properties and that the proceeds should be netted with the rental loss to determine the correct amount of passive_income for iv whether the penalty is applicable sec_6662 authorizes the commissioner to impose a percent penalty on an underpayment_of_tax that is attributable to among other items negligence or any substantial_understatement_of_income_tax sec_6662 and b and for purposes of sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances a return position that has a reasonable basis is not attributable to negligence sec_1 b income_tax regs similarly under sec_6664 no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion respondent has determined that the 20-percent penalty under sec_6662 is applicable on the basis of negligence and a substantial_understatement_of_income_tax petitioners argue that they relied in good_faith on their return preparer and that such reliance was reasonable_cause for their underpayment regarding the underpayment related to the overstated itemized_deductions which they did not contest at trial we find petitioners’ reliance on their return preparer to be reasonable also we find that because of the technical nature of the question of whether mr vandegrift was a real_estate_professional they were acting in good_faith in claiming the activities were not passive however we find that their underpayment is not subject_to a reasonable_cause defense with regard to the overstated basis and expenses in the real_estate business the errors in reporting these items cannot be laid solely at the feet of the return preparer mr vandegrift is primarily responsible for the numbers on the return regarding the real_estate business to the extent excess basis and expenses were claimed on the return an underpayment results and the accuracy-related_penalty is applicable and upheld to reflect the foregoing and concessions by the parties decision will be entered under rule
